UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 21, 2013 (June 17, 2013) Lone Star Gold, Inc. (Exact Name of Registrant as Specified in its Charter) Nevada 333-159561 45-2578051 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) 6565 Americas Parkway NE, Suite 200, Albuquerque, NM87110 (Address of Principal Executive Offices) Registrant’s telephone number, including area code: (505) 563-5828 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. Item 2.03Creation of a Direct Financial Obligation OnJune 17, 2013, Lone Star Gold, Inc., a Nevada corporation (the “Company”), borrowed $50,000 from KVM Capital Partners LLC, the repayment of which is to be made on the following terms: (a) the unpaid principal amount accrues interest at the rate of eight percent (8%) per annum, (b) the unpaid principal and all accrued but unpaid interest thereon will be due and payable on December 15, 2013, and (c) any portion of the unpaid principal and accrued but unpaid interest may be prepaid by the Company, without penalty.The proceeds of the $50,000 loan will be used to make certain payments relating to the Company’s mine tailings joint venture in Chihuahua, Mexico, and for general operating expenses. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: June 21, 2013 LONE STAR GOLD, INC. By: /s/ Dan M. Ferris Dan M. Ferris President, Treasurer and Secretary
